Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,272,442. Although the claims at issue are not identical, they are not patentably distinct from each other because as follows:
16/886,506 (claim 23)				USP 10,272,442 (claim 1)
A method for collecting heavy minerals
a) providing a material containing dust and at least one heavy mineral
a) providing a material that is suspected of containing at least one heavy mineral
b) removing at least a first portion of said dust from said material thereby producing a dust suppressed material
b) removing at least a portion of dust from said material thereby producing a dust suppressed material
c) providing a porous belt, wherein said porous belt is in contact with a plurality of cross members
c) providing a porous belt assembly, wherein said belt assembly is in contact with a plurality of cross members and wherein said belt assembly comprises a top layer of cotton fabric
d) loading said dust suppressed material onto said porous belt and forcing a gas through said porous belt as said porous belt rotates upward with respect to an incline
d) loading said dust suppressed material onto said belt assembly and forcing a gas through said belt assembly as said belt assembly rotates upward with respect to an incline
e) wherein forcing said gas through said porous belt fluidizes said dust suppressed material causing at least a portion of said at least one heavy mineral to gather against said plurality of cross members and wherein the remainder of said dust suppressed material flows down said incline and off of said porous belt as said porous belt rotates upward with respect to said incline
e) wherein forcing said gas through said belt assembly fluidizes said dust suppressed material causing at least a portion of said at least one heavy mineral to gather against said plurality of cross members and wherein the remainder of said dust suppressed material flows down said incline and off of said belt assembly as said belt assembly rotates upward with respect to said incline
f) collecting said gathered at least one heavy mineral
f) collecting said gathered at least one heavy mineral


Both sets of claims disclose steps a through f of providing a material, removing a first portion, providing a porous belt, loading said dust, forcing the gas through the belt, collecting the mineral, and claims 24-34 and 41 of the present claim set correlate to claims 2-12 of USP 10,272,442. 

Claims 35-40 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-16 of U.S. Patent No. 9,682,405.  Although the claims at issue are not identical, they are not patentably distinct from each other because as follows:

Claim 35						Claim 11

A system for collecting heavy minerals comprising: 
a) a particle separator that is adapted to remove dust from a material that contains at least one heavy mineral
A system for the environmental remediation of a material that is contaminated with a heavy mineral, the system comprising: a vortex particle separator that is configured to remove dust particles from a material that is contaminated with at least one heavy mineral
b) a porous belt comprising a plurality of cross-members
a porous belt assembly having a top layer comprised of cotton fabric wherein the porous belt assembly is configured to receive from the vortex particle separator the material that is contaminated with at least one heavy mineral
c) an air box in gaseous communication with said porous belt
an air box in gaseous communication with the porous belt assembly, wherein the porous belt assembly surrounds the air box and the gaseous communication forces a gas through the porous belt assembly and the contaminated material
d) a motor configured to rotate said porous belt around said air box

wherein said particle separator is adapted to remove dust from said material before said material is fed upon said porous belt assembly
a motor for driving the porous belt assembly in a manner that causes the porous belt assembly to rotate about the air box at an incline with respect to a horizontal axis


Both sets of claims disclose steps of providing a material, removing a first portion, providing a porous belt, loading said dust, forcing the gas through the belt, collecting the mineral, and claims 36-39 of the present claim set correlate to claims 12-16 of USP 9,682,405.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 35-40 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 35 recites the limitation "said porous belt assembly" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive. 
Double Patenting
Regarding the double patenting of claim 23-42, the rejection is maintained.
Rejection under USC 103
Regarding the rejection under USC 103, the rejection is withdrawn due to Applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                           

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653